 1   JOHN R. MANNING (SBN 220874)
     ATTORNEY AT LAW
 2   1111 H Street, #204
     Sacramento, CA 95814
 3   (916)444-3994
     jmanninglaw@yahoo.com
 4
     Attorney for Defendant
 5   DARRON DIMITRI ROSS

 6
                             IN THE UNITED STATES DISTRICT COURT
 7
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9
     UNITED STATES OF AMERICA,               )   Case No.: 2:18 CR 266 WBS
10                                           )
                          Plaintiff,         )   STIPULATION REGARDING CONTINUING THE
11                                           )   STATUS CONFERENCE AND EXCLUDING TIME
     vs.                                     )   PERIODS UNDER SPEEDY TRIAL ACT;
12                                           )   FINDINGS
     WILLIS et al.,                          )
13                                           )   Date: August 12, 2019
                          Defendants.        )   Time: 9:00 a.m.
14                                           )   Judge: Honorable William B. Shubb

15

16         The United States of America through its undersigned counsel, Robert J.

17   Artuz, Assistant United States Attorney, together with counsel for defendant

18   Darron Dimitri Ross, John R. Manning, Esq., hereby stipulate the following:

19         1.     By previous order, this matter was set for status conference on

20   June 24, 2019.

21         2.     By this stipulation the defendant now moves to continue the status

22   conference until August 12, 2019 and to exclude time between June 24, 2019

23   and August 12, 2019 under the Local Code T-4 (to allow defense counsel

24   further time to prepare).     (Defendant Eric Lemoyne Willis has pleaded guilty

25   and is awaiting judgment and sentencing.)

26         3.     The parties agree and stipulate, and request the Court find the

27   following:

28
 1        a. Counsel for defendant Darron Dimitri Ross was appointed on February

 2             21, 2019.   The government provided the defense with 14,259 pages of

 3             discovery as well as a flash drive containing a voluminous amount of

 4             cell phone and email data.   There is, simply put, a substantial

 5             amount of discovery in this matter.

 6        b. Counsel for the defendant needs additional time to review the

 7             discovery, conduct investigation, and interview potential witnesses.

 8        c. Counsel for the defendant believes the failure to grant a

 9             continuance in this case would deny defense counsel reasonable time

10             necessary for effective preparation, taking into account the

11             exercise of due diligence.

12        d. The government does not object to the continuance.

13        e. Based on the above-stated findings, the ends of justice served by

14             granting the requested continuance outweigh the best interests of

15             the public and the defendant in a speedy trial within the original

16             date prescribed by the Speedy Trial Act.

17        f. For the purpose of computing time under the Speedy Trial Act, 18

18             United States Code Section 3161(h)(7)(A) within which trial must

19             commence, the time period of June 24, 2019, to August 12, 2019,

20             inclusive, is deemed excludable pursuant to 18 United States Code

21             Section 3161(h)(7)(A) and (B)(iv), corresponding to Local Code T-4

22             because it results from a continuance granted by the Court at the

23             defendant’s request on the basis of the Court’s finding that the

24             ends of justice served by taking such action outweigh the best

25             interest of the public and the defendants in a speedy trial.

26        4.    Nothing in this stipulation and order shall preclude a finding that

27   provision of the Speedy Trial Act dictate that additional time periods are

28   excludable from the period within which a trial must commence.
 1

 2   IT IS SO STIPULATED.

 3

 4   Dated:   June 20, 2019                       /s/ John R. Manning
                                                  JOHN R. MANNING
 5                                                Attorney for Defendant
                                                  Darron Dimitri Ross
 6

 7
     Dated:   June 20, 2019                       McGregor W. Scott
 8                                                United States Attorney

 9                                                by:   Robert J. Artuz
                                                  ROBERT J. ARTUZ
10                                                Assistant United States Attorney

11

12

13                                        ORDER

14

15              The Court, having received, read, and considered the stipulation of

16   the parties, and good cause appearing therefrom, adopts the stipulation of

17   the parties in its entirety as its order.

18

19   IT IS SO FOUND AND ORDERED.

20   Dated:   June 21, 2019

21

22

23

24

25

26

27

28
